United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-3717
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Nebraska.
Letitia Wofford,                          *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: November 30, 2009
                                 Filed: December 4, 2009
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Letitia Wofford appeals the district court’s1 judgment, entered after a jury found
her guilty of conspiring to distribute and possess with intent to distribute oxycodone,
in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 846. The district court
sentenced her to 63 months in prison and 3 years of supervised release. Wofford’s
counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that
the conviction was not supported by the evidence because the government’s case
rested solely on the testimony of a co-conspirator, who had a lengthy criminal history.

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
       We hold that the evidence was sufficient to support Wofford’s conspiracy
conviction. See United States v. Birdine, 515 F.3d 842, 844 (8th Cir. 2008) (this court
reviews sufficiency of evidence in light most favorable to government, resolving
evidentiary conflicts in government’s favor and accepting all reasonable inferences
that support jury’s verdict); United States v. Cruz, 285 F.3d 692, 700 (8th Cir. 2002)
(to prove conspiracy, government must prove existence of agreement to achieve
illegal purpose, and defendant’s knowledge of agreement and knowing participation
in conspiracy). Jerry Holley testified that Wofford willingly gave him her prescribed
OxyContin pills in exchange for money and that she knew Holley was selling them.
Holley testified about his criminal record, as well as his hope of receiving a reduced
sentence for his testimony. Moreover, Holley’s testimony was consistent with the
testimony of an investigator that labels and pill bottles from Wofford’s prescription
were found in Holley’s trash. See United States v. Foxx, 544 F.3d 943, 950 (8th Cir.
2008) (credibility determinations are well within province of jury), cert. denied, No.
08-10424, 2009 WL 1390925 (Oct. 5, 2009); United States v. McKay, 431 F.3d 1085,
1094 (8th Cir. 2005) (impeachment evidence was for jury to consider).

        After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. Accordingly, the judgment
is affirmed. We also grant counsel leave to withdraw on the condition that counsel
inform Wofford about the procedures for filing petitions for rehearing and for
certiorari.
                        ______________________________




                                         -2-